UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33246 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: October 30, 2013: $0.10 par value common stock 5,010,437 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2013 and June 30, 2013 2 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended September 30, 2013 and 2012 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2013 and 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3: Quantitative and Qualitative Disclosures About Market Risk 36 Item 4: Controls and Procedures 36 PART II - OTHER INFORMATION Item 1: Legal Proceedings 36 Item 1A: Risk Factors 36 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3: Defaults Upon Senior Securities 37 Item 4: Mine Safety Disclosures 37 Item 5: Other Information 37 Item 6: Exhibits 37 SIGNATURES 38 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, June 30, (Dollars in thousands, except per share amount) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Securities held to maturity (fair value of $85,978 and $78,367, respectively) Loans receivable, net of allowance for loan losses of $3,980 and $4,270, respectively Other real estate owned Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,010,437 and 5,010,437 shares outstanding, respectively Paid-in capital Retained earnings Unallocated common stock held by ESOP (88,525 and 92,740 shares, respectively) ) ) Treasury stock, at cost, 610,188 and 610,188 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended September 30, (In thousands, except per share amounts) Interest Income: Loans receivable, including fees $ $ Securities held to maturity Other 25 27 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges 98 83 Income from bank owned life insurance 56 52 Unrealized gain on trading securities - 1 Other 27 23 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 37 40 FDIC assessment 74 Professional services Other Total Non-Interest Expenses Income (Loss) before Income Taxes (176 ) Income Tax Expense (Benefit) (84 ) Net Income (Loss) (92 ) Weighted average number of shares of common stock Outstanding basic and diluted Earnings (Loss) per share - basic and diluted $ $ ) See notes to unaudited consolidated financial statements. 3 Consolidated Statements of Comprehensive Income (Loss) – (Continued) Three Months Ended September 30, (In thousands, except per share amounts) Other comprehensive (loss) income, net of tax Defined benefit pension plans: Reclassification adjustment for prior service cost included in net income, net of tax of $- and $1, respectively $ 1 $ 2 Reclassification adjustment for net actuarial (gain) loss included in net income, net of tax of ($1) and $2, respectively (2 ) 2 Total Other comprehensive (loss) income (1 ) 4 Comprehensive income (loss) $ $ ) See notes to unaudited consolidated financial statements. 4 MSB Financial Corp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, (In thousands) Cash Flows from Operating Activities: Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Net accretion of securities discounts and deferred loan fees and costs 4 (19 ) Depreciation and amortization of premises and equipment Stock based compensation and allocation of ESOP stock 76 Provision for loan losses Gain on sale of other real estate owned (123 ) - Income from bank owned life insurance (56 ) (52 ) Unrealized (gain) on trading securities - (1 ) Decrease in accrued interest receivable 38 78 (Increase) decrease in other assets (319 ) Increase (decrease) in other liabilities (109 ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Activity in held to maturity securities: Purchases (8,379 ) (30,120 ) Maturities, calls and principal repayments Net (increase) decrease in loans receivable (3,224 ) Purchase of premises and equipment (29 ) (17 ) Purchase of bank owned life insurance - (588 ) Capitalized improvements of other real estate owned (5 ) - Proceeds from sale of other real estate owned - Net Cash Used in Investing Activities (10,041 ) (14,988 ) Cash Flows from Financing Activities: Net decrease in deposits (6,477 ) (766 ) Increase (decrease) in advance payments by borrowers for taxes and insurance (50 ) Purchase of treasury stock - (217 ) Net Cash Used in Financing Activities (6,293 ) (1,033 ) Net Decrease in Cash and Cash Equivalents (16,042 ) (15,055 ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Loan receivable transferred to other real estate owned $ $ See notes to unaudited consolidated financial statements. 5 MSB FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Organization and Business MSB Financial Corp. (the “Company”) is a federally-chartered corporation organized in 2004 for the purpose of acquiring all of the capital stock that Millington Bank (the “Bank”) issued in its mutual holding company reorganization. The Company’s principal business is the ownership and operation of the Bank. MSB Financial, MHC (the “MHC”) is a federally-chartered mutual holding company that was formed in 2004 in connection with the mutual holding company reorganization of the Bank. The MHC has not engaged in any significant business other than its ownership interest in the Company since its formation. So long as the MHC is in existence, it will at all times own a majority of the outstanding stock of the Company. At September 30, 2013, the MHC owned 61.7% of the Company’s outstanding common shares. The Bank is a New Jersey chartered stock bank and its deposits are insured by the Federal Deposit Insurance Corporation. The primary business of the Bank is attracting retail deposits from the general public and using those deposits together with funds generated from operations, principal repayments on securities and loans and borrowed funds, for its lending and investing activities. The Bank’s loan portfolio primarily consists of one-to-four family residential loans, commercial loans, and consumer loans. It also invests in U.S. government obligations and mortgage-backed securities. The Bank is regulated by the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation. The Board of Governors of the Federal Reserve System (the “Federal Reserve”) regulates the MHC and the Company as savings and loan holding companies. The primary business of Millington Savings Service Corp (the “Service Corp”) was the ownership and operation of a single commercial rental property. This property was sold during the year ended June 30, 2007. Currently the Service Corp is inactive. Note 2 – Basis of Consolidated Financial Statement Presentation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, the Bank, and the Bank’s wholly owned subsidiary the Service Corp. All significant intercompany accounts and transactions have been eliminated in consolidation.These consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X, and therefore, do not include all information or notes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America (“GAAP”). In the opinion of management, all adjustments, consisting of only normal recurring adjustments or accruals, which are necessary for a fair presentation of the consolidated financial statements have been made at September 30, 2013 and for the three months ended September 30, 2013 and 2012.The results of operations for the three months ended September 30, 2013 are not necessarily indicative of the results which may be expected for an entire fiscal year or other interim periods. 6 The data in the consolidated statement of financial condition for June 30, 2013 was derived from the Company’s audited consolidated financial statements as of and for the year then ended. That data, along with the interim financial information presented in the consolidated statements of financial condition, comprehensive income, and cash flows should be read in conjunction with the audited consolidated financial statements as of and for the year ended June 30, 2013, including the notes thereto included in the Company’s Annual Report on Form 10-K. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the consolidated statements of financial condition and revenues and expenses for the periods then ended. Actual results could differ significantly from those estimates. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses. Management believes that the allowance for loan losses is adequate. While management uses all available information to recognize losses on loans, future additions to the allowance for loan losses may be necessary based on changes in economic conditions in the Bank’s market area.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses. Such agencies may require the Bank to recognize additions to the allowance for loan losses based on their judgments about information available to them at the time of their examinations. Note 3 – Subsequent Events In accordance with Financial Accounting Standards Board (the “FASB”) Accounting Standards Codification (the “ASC”) Topic 855, Subsequent Events, management has evaluated potential subsequent events through the date of these consolidated financial statements were issued. Note 4 – Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period, exclusive of the unallocated shares held by the Employee Stock Ownership Plan (“ESOP”) and unvested shares of restricted stock. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as outstanding stock options, were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. Diluted earnings per share is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of contracts or securities exercisable (such as stock options) or which could be converted into common stock, if dilutive, using the treasury stock method.Diluted earnings per share did not differ from basic earnings per share for the three months ended September 30, 2013 and 2012, as the 275,410 weighted average number of outstanding stock options were all anti-dilutive. Note 5 – Stock Based Compensation On March 10, 2008, the Company’s stockholders approved the 2008 Stock Compensation and Incentive Plan. This plan permits the granting of up to 275,410 options to purchase Company common stock. Pursuant to this plan, on May 9, 2008, the Board of Directors granted 275,410 options having an exercise price of $10.75 per share, the fair market value of the shares at the grant date. The grant date fair value of the options was estimated to be $2.99 per share based on the Black-Scholes option pricing model. Options are exercisable for 10 years from date of grant.As of June 30, 2013 all stock based compensation expense related to these awards had been recognized.The Company recognized $41,000 in 7 compensation expense related to these awards along with an income tax benefit of $16,000 during the three month period ended September 30, 2012. On November 9, 2009 the Company’s the 2008 Plan was amended.The primary purpose of the amendment was to increase the number of shares of Company common stock authorized for issuance under the 2008 Plan from 275,410 to 385,574; with such additional shares to be available for awards in the form of restricted stock awards.The Company re-purchased 110,164 shares of the Company common stock for an aggregate purchase price of $932,000 and on December 14, 2009, granted the shares to certain employees and directors.The restricted stock awards vest over a five year period and expensed over that time based on the fair value of the Company’s common stock at the date of grant.During each of the three month periods ended September 30, 2013 and 2012, the Company recognized stock based compensation expense related to these awards of $45,000 with a tax benefit of $18,000.As of September 30, 2013, $216,000 in stock based compensation expense related to these awards remains to be recognized. Note 6 - Fair Value Measurements The Company uses fair value measurements to record fair value adjustments to certain assets and to determined fair value disclosures. FASB ASC Topic 820, Fair Market Value Disclosures (“ASC 820”), defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. ASC 820 requires the use of valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis. The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement cost). Valuation techniques should be consistently applied. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability. Inputs may be observable, meaning those that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from independent sources, or unobservable, meaning those that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. In that regard, ASC 820 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: • Level 1 Inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. 8 • Level 2 Inputs – Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks, etc.) or inputs that are derived principally from or corroborated by market data by correlation or other means. • Level 3 Inputs – Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below.An asset’s or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. In general, fair value is based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. These adjustments may include amounts to reflect counterparty credit quality, among other things, as well as unobservable parameters. Any such valuation adjustments are applied consistently over time. The Company’s valuation methodologies may produce a fair value calculation that may not be indicative of net realizable value or reflective of future values. While management believes the Company’s valuation methodologies are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Assets Measured at Fair Value on a Recurring Basis The Bank did not have any financial assets measured at fair value on a recurring basis as of September 30, 2013 and June 30, 2013. Assets Measured at Fair Value on a Non-Recurring Basis Certain financial and non-financial assets are measured at fair value on a non-recurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). The following table summarizes those assets measured at fair value on a non-recurring basis as of September 30, 2013 and June 30, 2013: September 30, 2013 Level 1 Inputs Level2 Inputs Level3 Inputs Total Fair Value (In thousands) Impaired loans $
